DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 10/15/20 in which claims 16-35 are pending.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 16-21, 23-28 and 30-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0123934 to Magganmane et al.

a. 	As per claim 16, Magganmane et al teaches a method, comprising: obtaining, by a first communications device, an identifier of a second port group of a second communications device, wherein the identifier of the second port group indicates configuration information of a first port 

b. 	As per claim 23, Magganmane et al teaches A first communications device, comprising: a transceiver; a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: obtaining an identifier of a second port group of a second communications device, wherein the identifier of the second port group indicates configuration information of a first port of the first communications device (See paragraph [0016]); establishing, by the first communications device, a connection to a second port in the second port group using the first port, wherein the first port is any port of the first communications device, the second port is any port in the second port group, and the configuration information comprises an internet protocol (IP) address  (See paragraph [0016, 0024 and 0028]); determining the configuration information of the first port based on the identifier of the second port group; and configuring the configuration information for the first port (See paragraph [0028 and 0031]).  




d.	As per claims 17, 24, and 31, Magganmane et al teaches the claimed invention as described above.  Furthermore, Magganmane et al teaches wherein determining, by the first communications device, the configuration information of the first port based on the identifier of the second port group comprises: determining, by the first communications device, the configuration information of the first port based on the identifier of the second port group and a preconfigured first mapping relationship, wherein the first mapping relationship indicates a correspondence between the identifier of the second port group and the configuration information  (See paragraph [0033-0034]).  



f. 	As per claims 19, 26 and 33, Magganmane et al teaches the claimed invention as described above.  Furthermore, Magganmane et al teaches wherein determining, by the first communications device, the configuration information based on the identifier of the second port group and the identifier of the first port group comprises: determining, by the first communications device, the configuration information based on the identifier of the second port group, the identifier of the first port group, and a preconfigured second mapping relationship, wherein the second mapping relationship indicates a correspondence between the identifier of the second port group, the identifier of the first port group, and the configuration information  (See paragraph [0033-0034 and 0038]).  

g. 	As per claims 20, 27 and 34, Magganmane et al teaches the claimed invention as described above.  Furthermore, Magganmane et al teaches wherein the first communications device comprises only the first port group, and the identifier of the first port group is an identifier of the first communications device (See paragraph [0042]).  

h. 	As per claims 21, 28 and 35, Magganmane et al teaches the claimed invention as described above.  Furthermore, Magganman et al teaches wherein obtaining, by the first communications device, the identifier of the second port group of the second communications device comprises: receiving, by the first communications device, indication information sent by the second communications device, wherein the indication information indicates the identifier of the second port group c (See paragraph [0038 and 0042]).  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 22 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0123934 to Magganmane et al in view of U.S. Publication No. 2010/0290473 to Enduri et al.

a. 	As per claims 22 and 29, Magganmane et al wherein the indication information is carried in a device identifier field in a link layer discovery protocol (LLDP) packet or a reserved field in the LLDP packet.  
	Enduri et al teaches wherein the indication information is carried in a device identifier field in a link layer discovery protocol (LLDP) packet or a reserved field in the LLDP packet  (See paragraph [0030]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Enduri et al in the claimed invention of Magganmane et al in order to transport device information (See paragraph [0030]).


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2010/0061242 to Sinshu et al teaches methods and apparatus related to a flexible data center security.
U.S. Publication No. 2019/0273718 to Ahuja et al teaches intercepting network traffic routed by virtual switches for selective security processing.
U.S. Publication No. 2020/0288453 to Zhang teaches method and device in UE and Base Station used for wireless communication.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444